EXHIBIT 99.1 LONCOR RESOURCES INC. (the "Corporation") Annual Meeting of Shareholders of the Corporation held on June 29, 2012 (the "Meeting") REPORT OF VOTING RESULTS National Instrument 51-102 - Continuous Disclosure Obligations (section 11.3) The following matters were put to a vote by show of hands at the Meeting: Outcome of Vote 1. The election of the following nominees as directors of the Corporation to hold office until the close of the next annual meeting of shareholders of the Corporation unless such office is earlier vacated in accordance with the by-laws of the Corporation: Kevin R. Baker Maurice J. Colson Peter N. Cowley Arnold T. Kondrat Richard J. Lachcik Simon F. W. Village William R. Wilson Carried 2. The reappointment of BDO Canada llp, Independent Registered Chartered Accountants and Licensed Public Accountants, as the auditors of the Corporation, to hold office until the close of the next annual meeting of shareholders of the Corporation. Carried 3. Authorizing the directors of the Corporation to fix the remuneration payable to the auditors of the Corporation. Carried
